      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 1 of 10 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

BYER CLINIC OF CHIROPRACTIC,                    )
LTD., and Illinois corporation, individually    )
and as the representative of a class of         )
similarly-situated persons,                     )
                                                )   Civil Action No.
                                Plaintiff,      )
                                                )   CLASS ACTION
                  v.                            )
                                                )
RESEARCH AMERICA, INC.,                         )
                                                )
                               Defendant.       )

                                 CLASS ACTION COMPLAINT

       Plaintiff, BYER CLINIC OF CHIROPRACTIC, LTD. (“Plaintiff”), through its attorneys,

brings this action on behalf of itself and all others similarly situated and alleges the following

against Defendant, RESEARCH AMERICA, INC. (“Defendant”):

                                 PRELIMINARY STATEMENT

       1.         This case challenges Defendant’s practice of sending unsolicited automated text

messages to the cellular telephones of Plaintiff and Class members in violation of the Telephone

Consumer Protection Act of 1991 (“TCPA”), and the regulations promulgated thereunder by the

Federal Communications Commission (“FCC”).

       2.         The TCPA regulates, among other things, the use of automatic telephone dialing

systems (“ATDS” or “auto-dialers”). Specifically, the TCPA prohibits the use of auto-dialers to

make any call to a cellular telephone number in the absence of an emergency or the prior express

consent of the person being called. 47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).

       3.         The FCC has clarified that text messages qualify as “calls” under the TCPA,

affirming that:
      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 2 of 10 PageID #:1




       under the TCPA, it is unlawful to make any call using an automatic telephone dialing
       system or an artificial or prerecorded message to any wireless telephone number. Both
       the statute and our rules prohibit these calls, with limited exceptions, “to any telephone
       number assigned to paging service, cellular service, or any service for which the party is
       charged.” This encompasses both voice calls and text calls to wireless numbers
       including, for example, short message service (SMS) calls, provided the call is made
       to a telephone number assigned to such service.

In re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

Report and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003) (emphasis added); see Gager v.

Dell Fin. Servs., LLC, 727 F.3d 265, 269 n.2 (3rd Cir. 2013).

       4.         The FCC has further clarified that, except for calls made by tax-exempt nonprofit

organizations or health care messages, any telephone call using an automatic telephone dialing

system that includes or introduces an advertisement or constitutes telemarketing must have prior

express written consent as provided at 47 C.F.R. § 64.1200(f)(8) to be compliant with the TCPA.

47 C.F.R. § 64.1200(a)(2).

       5.         The FCC has found that automated or prerecorded calls are a greater nuisance and

invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient.

The FCC also recognized that wireless customers are charged for incoming calls whether they

can pay in advance or after the minutes are used. In re Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115

(July 3, 2003).

       6.         Plaintiff, on behalf of itself and all others similarly situated, brings this case as a

class action asserting claims against Defendant under the TCPA.

       7.         Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the unsolicited




                                                    2
       Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 3 of 10 PageID #:1




automated text message at issue was and is being sent in the same or similar manner. This action

is based on the same legal theory, namely liability under the TCPA.

        8.      This action seeks relief expressly authorized by the TCPA: (a) injunctive relief

enjoining Defendant from sending unsolicited automated text messages without prior express

consent; (b) injunctive relief enjoining Defendant from sending unsolicited automated text

messages that includes or introduces an advertisement or constitutes telemarketing without prior

express written consent; and (c) an award of statutory damages in the minimum amount of $500

for each violation of the TCPA, and, in the event of finding a willful or knowing violation, to

have such damages trebled, as provided by § 227(b)(3) of the Act.

                                  JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. §

227.

        10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)-(c) because

Plaintiff’s principal place of business in within this District and Defendant is a corporation that is

deemed to reside in any judicial district in which it is subject to personal jurisdiction at the time

the action is commenced. Defendant’s contacts within this District, including doing business

within the District and directing text messages in the District, are sufficient to subject it to

personal jurisdiction in this District.

                                             PARTIES

        11.     Plaintiff, BYER CLINIC OF CHIROPRACTIC, INC., is an Illinois corporation.

        12.     On information and belief, Defendant, RESEARCH AMERICA, INC., is a

Pennsylvania corporation.




                                                  3
      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 4 of 10 PageID #:1




                                              FACTS

        13.     On or about June 28, 2018 at 3:50 PM, Plaintiff received an unsolicited text

message (“Text”) on its cellular telephone:




        14.     The Text was sent from telephone number 916-438-9641. Plaintiff is informed

and believes, and upon such information and belief avers, that Defendant sent text messages to

consumers en masse.

        15.     The Text call was not for emergency purposes as defined by 47 U.S.C. § 227

(b)(1)(a)(i).

        16.     On information and belief, Defendant sent or transmitted, or had sent or

transmitted on its behalf, the Text to Plaintiff’s cellular telephone using an automatic telephone


                                                4
      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 5 of 10 PageID #:1




dialing system as defined by 47 U.S.C. § 227(b)(1)(A) and the FCC. Defendant’s system placed

the Text to Plaintiff automatically, using a list or database of telephone numbers, and dialing

without human intervention.

       17.      The telephone number that Defendant and/or affiliate, subsidiary, or agent used to

send Plaintiff the Text was assigned to a cellular service as specified in 47 U.S.C. §

227(b)(1)(A)(iii).

       18.      Plaintiff was never a customer of Defendant and never requested, desired,

permitted, or otherwise provided its prior express consent to Defendant to send or transmit the

Text or any other texts to its cellular telephone.

       19.      Plaintiff never provided its prior express written consent to Defendant to send or

transmit the Text or any other advertisement or telemarketing to its cellular telephone.

       20.      As a result of receiving the Text, Plaintiff incurred expenses to its wireless

service, wasted data storage capacity, suffered the nuisance, waste of time, and aggravation that

accompanies receipt of such unauthorized advertisements, and was subjected to an intrusion

upon seclusion and invasion of privacy.

       21.      On information and belief, Defendant sent the Text, or substantially similar text

messages, en masse to a list of thousands of randomly generated cellular telephone numbers

using an automatic telephone dialing system.

       22.      On information and belief, Defendant sent these text messages to the Class

members using equipment that had the capacity to store or produce telephone numbers to be

called using a random or sequential number generator, and to dial such numbers without human

intervention.




                                                     5
      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 6 of 10 PageID #:1




       23.     On information and belief, the Class members did not provide Defendant with

prior express written consent to receive such text messages and, as a result, incurred expenses to

their wireless services, wasted data storage capacity, suffered the aggravation that accompanies

receipt of such unauthorized advertisements, and were subjected to an intrusion upon seclusion.

                                 CLASS ACTION ALLEGATIONS

       24.     Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff brings this class action on

behalf of the following Class:

               All individuals in the United States who, within the four years
               prior to the filing of the instant Complaint, received a non-
               emergency, unauthorized text message to their cellular telephones
               from Defendant, Research America, Inc., through the use of an
               automatic dialing system and who did not provide prior express
               consent and/or prior express written consent to receive such text
               messages.

Excluded from the Class are the Defendant and its officers, directors, shareholders, employees

and agents, and members of the Judiciary. Plaintiff reserves the right to amend the class

definition upon completion of class certification discovery.

       25.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of Class members is at least forty (40)

based on Defendant’s use of automated text message content.

       26.     Commonality (Fed. R. Civ. P. 23 (a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:




                                                6
      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 7 of 10 PageID #:1




               a.      Whether Defendant sent non-emergency text messages to Plaintiff and the

Class members’ cellular telephones using an automatic telephone dialing system;

               b.      Whether Defendant had prior express written consent to send its

automated text messages;

               c.      Whether Defendant’s conduct was knowing and/or willful;

               d.      Whether Defendant is liable for damages, and the amount of such

damages; and

               e.      Whether Defendant should be enjoined from such conduct in the future.

       27.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical of the claims

of all Class members. Plaintiff received the same or substantially similar unsolicited text

message as the other Class members sent by or on behalf of Defendant advertising goods and

services of the Defendant during the Class Period. Plaintiff is making the same claims and

seeking the same relief for itself and all Class members based upon the same federal statute.

Defendant has acted in the same or in a similar manner with respect to the Plaintiff and all the

Class members by sending Plaintiff and each member of the Class the same or substantially

similar text messages encouraging Plaintiff and the members of the Class to shop at Defendant’s

stores or online.

       28.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this

matter, has no conflicts, and has retained experienced class counsel to represent the class.

       29.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class




                                                 7
      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 8 of 10 PageID #:1




action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               a.         Proof of Plaintiff’s claims will also prove the claims of the Class without

the need for separate or individualized proceedings;

               b.         Evidence regarding defenses or any exceptions to liability that Defendant

may assert and attempt to prove will come from Defendant’s records and will not require

individualized or separate inquiries or proceedings;

               c.         Defendant has acted and is continuing to act pursuant to common policies

or practices in the same or similar manner with respect to all Class members;

               d.      The amount likely to be recovered by individual Class members does not

support individual litigation. A class action will permit a large number of relatively small claims

involving virtually identical facts and legal issues to be resolved efficiently in one proceeding

based upon common proofs; and

               e.         This case is inherently manageable as a class action in that:

                      i.         Defendant identified persons or entities to receive the unauthorized

text messages and Defendant’s computer and business records will likely enable Plaintiff to

readily identify class members and establish liability and damages;

                    ii.          Liability and damages can be established for Plaintiff and the Class

with the same common proofs;

                    iii.         Statutory damages are provided for in the statute and are the same

for all Class members and can be calculated in the same or a similar manner;

                    iv.          A class action will result in an orderly and expeditious

administration of claims and it will foster economics of time, effort, and expense;




                                                    8
      Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 9 of 10 PageID #:1




                     v.       A class action will contribute to uniformity of decisions

concerning Defendants’ practices; and

                    vi.       As a practical matter, the claims of the Class are likely to go

unaddressed absent class certification.

                   Claim for Relief under the TCPA, 47 U.S.C. § 227(b)(3)

       30.     Plaintiff incorporates by reference paragraphs 1-29 as if fully set forth herein.

       31.     The Text Defendant sent Plaintiff is an advertisement as defined by 47 C.F.R.

§ 64.1200(f)(1) because it promotes Defendant’s services of providing marketing research

surveys.

       32.     Defendant and/or its agent sent the Text, or substantially similar unsolicited

automated text messages to the cellular telephone number of Plaintiff and the other Class

members en masse without their prior express consent and prior express written consent.

       33.     Defendant sent the text messages, or had them sent on its behalf, using an

automatic telephone dialing system or device which has the capacity to store or produce

telephone numbers to be called using a random or sequential number generator, and to dial such

numbers.

       34.     Defendant utilized equipment that sent the text messages to Plaintiff and other

Class members simultaneously and without human intervention.

       35.     By sending the unsolicited text messages to Plaintiff and the Class, Defendant

violated 47 U.S.C. § 227(b)(1)(A)(iii).

       WHEREFORE, Plaintiff, BYER CLINIC OF CHIROPRACTIC, LTD., individually and

on behalf of all others similarly situated, demands judgment in its favor and against Defendant,

RESEARCH AMERICA, INC., as follows:




                                                 9
     Case: 1:19-cv-05080 Document #: 1 Filed: 07/29/19 Page 10 of 10 PageID #:1




       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the Class, and appoint the

Plaintiff’s counsel as counsel for the Class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and award treble damages;

       C.      That the Court enjoin the Defendant from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper



                                                Respectfully submitted,

                                                BYER CLINIC OF CHIROPRACTIC, INC.,
                                                individually and as the representative of a class of
                                                similarly-situated persons,

                                                By: s/ Ryan M. Kelly
                                                Ryan M. Kelly

                                                ANDERSON + WANCA
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: 847-368-1500
                                                Fax: 847-368-1501
                                                rkelly@andersonwanca.com




                                                  10
